The trial court’s denial of the defendant’s request on the eve óf trial for assignment of new counsel was a proper exercise of discretion (see, People v Rua, 198 AD2d 311). His initial request, through defense counsel, consisted of generalized assertions, which were insufficient to raise a serious complaint triggering a duty of inquiry (see, People v Gaines, 212 AD2d 727). Following the defendant’s additional complaints the next day, the court attempted to ascertain the basis of the complaints but the defendant’s responses and his subsequent refusal to respond to the court were insufficient to warrant appointment of new trial counsel (see, People v Rua, supra). Miller, J. P., Pizzuto, Joy and Goldstein, JJ., concur.